J. S83011/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

EARL PHILLIP MURRAY,                   :     IN THE SUPERIOR COURT OF
INDIVIDUALLY, AND EARL PHILLIP         :           PENNSYLVANIA
MURRAY, REPRESENTATIVE OF THE          :
ESTATE OF ANNA MURRAY                  :
                                       :
                   v.                  :
                                       :
RICK WARNER AND THERESA                :
WARNER, HUSBAND AND WIFE,              :         No. 523 WDA 2016
                                       :
                        Appellants     :


                     Appeal from the Order, March 15, 2016,
               in the Court of Common Pleas of Somerset County
                       Civil Division at No. 848 Civil 2012


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND STRASSBURGER,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:           FILED DECEMBER 22, 2016

     Rick Warner and Theresa Warner, husband and wife, appeal, pro se,

the March 15, 2016 order entered in the Court of Common Pleas of

Somerset County that denied their motion for post-trial relief and affirmed

the trial court’s December 31, 2015 order that (i) declared that a $5,800

advance made to appellants by the late Earl Phillip Murray and the late




* Retired Senior Judge assigned to the Superior Court.
J. S83011/16


Anna Murray1 is a loan; (ii) entered judgment against appellants in the

amount of $5,800; and (iii) required appellants to repay the $5,800 loan

within 180 days of entry of the trial court’s March 15, 2016 order. We are

constrained to dismiss this appeal.

      In reviewing appellants’ brief, we are unable to discern the issue or

issues that appellants wish this court to review because appellants have

failed to include a statement of questions presented. We have recognized

that the omission of a statement of questions presented is “particularly

grievous since the statement . . . defines the specific issues this court is

asked to review.”       Smathers v. Smathers, 670 A.2d 1159, 1160

(Pa.Super. 1996), quoting Commonwealth v. Maris, 629 A.2d 1014, 1016

(Pa.Super. 1993).     “When the omission of the statement of questions

presented is combined with the lack of any organized and developed

arguments, it becomes clear that appellant’s brief is insufficient to allow us

to conduct meaningful judicial review.” Smathers, 670 A.2d at 1160.

      Here, in addition to failing to include a statement of questions

presented, appellants’ brief also fails to include a statement of jurisdiction, a

statement of both the scope of review and the standard of review, a



1
  The record reflects that Earl Phillip Murray and Anna Murray were husband
and wife. Anna Murray passed away on December 27, 2012, and Earl Phillip
Murray was appointed as her personal representative. Earl Phillip Murray
then passed away on January 15, 2013.                  Following his death,
Catherine Marshall, the executrix of the estate of Earl Phillip Murray,
continued this litigation on behalf of the estate.


                                      -2-
J. S83011/16


statement of the case, a summary of the argument, an argument, and a

short conclusion stating the precise relief sought.      What appellants’ brief

does contain is a list of entries titled “fact,” “error of law,” “error of fact,”

and “error of fact and law.”2 Appellants’ brief is devoid of an argument and

contains no citation to legal authority.       Although we are mindful that

appellants are proceeding pro se, their choice to do so does not relieve

them of their responsibility to properly raise and develop appealable claims.

See id.     Moreover, this court will not act as appellants’ counsel.   See id.



2
    For example, appellants’ brief states:

              Fact: Earl Murrays [sic] residence was 317 Glessner
              Road, Johnstown[,] Pa[.] 15902 in Conemaugh
              Twp[.], Somerset County.

              Error of Law: Catherine Marshall has not yet been
              proven True Representative Of the Estate of Earl
              Phillip Murray.

              Fact:   Catherine resides at 416 Govier Lane
              Johnstown, Conemaugh Twp.[,] Somerset County,
              15905.

              Error of Fact: Until 2010 Catherine Marshall resided
              at 104 Hornet Street[,] Conemaugh Twp[.], Cambria
              County, 15902.

              Error of Fact: Catherine was an Employee of Yellow
              Book, Was a Sales Representative whose sales
              district included but not limited to Somerset
              County[.] She was injured on the job and did not
              retire from this job.

Appellants’ brief at unnumbered page 3 (numbering and lettering scheme
omitted).


                                       -3-
J. S83011/16


Accordingly, because the substantial defects in appellants’ brief preclude us

from conducting any meaningful judicial review, we must dismiss this

appeal. See Pa.R.A.P. Rule 2101; see also Smathers, 670 A.2d at 1160-

1161.

        Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/22/2016




                                    -4-